Title: To Alexander Hamilton from Richard Hunewell, 23 February 1800
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir
            Portland 23rd. February 1800
          
          I had the honor to write you the 3rd. Instant. since which I have received a Letter from Mr. David I. Waters who informs me he, some time since, wrote the Secretary of War & officially informed him of his nonacceptance of his appointment as Cadet in the 15th. Regt. & confirms it to me.
          I have the honor to be with great respect Sir your obedt. hume Servt.
          
            Richard Hunewell
          
          Major General Hamilton
        